Citation Nr: 0115366	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a lumbar fusion due to an L4 burst fracture with 
bilateral quadriceps weakness, femoral neuropathy, and 
compensatory scoliosis, currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to June 
1989, and from July 1993 to April 1994.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
Due to the veteran's change in residence, this case has been 
transferred to the RO in Oakland, California, which now has 
jurisdiction. 


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, post-
operative residuals of a lumbar fusion due to an L4 burst 
fracture with bilateral quadriceps weakness, femoral 
neuropathy, and compensatory scoliosis are manifested by a 
vertebral deformity and a severe limitation of lumbar motion.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for post-
operative residuals of a lumbar fusion due to an L4 burst 
fracture with bilateral quadriceps weakness, femoral 
neuropathy, and compensatory scoliosis have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document the injury to the 
veteran's low back due to a parachuting accident.  The 
veteran underwent an L3-L5 posterolateral spinal fusion with 
right posterior iliac crest autograft and internal fixation 
with L3 and L5 pedicle screws with rods.  The records reflect 
the diagnoses of L4 burst fracture status posterolateral 
fusion with limitation of motion.  The need for a back brace 
and intensive physical therapy were noted.  

By rating action of June 1994, service connection was 
established for the injuries the veteran sustained in the 
parachute jump, including the L4 burst fracture with L3-5 
posterolateral fusion.  Since the conditions were not 
stabilized and it was not possible to assign evaluations at 
that time, they were considered of such severity as to 
prevent the veteran from obtaining and maintaining 
employment.  Therefore, a temporary total rating of 100 
percent as assigned from the day following the veteran's 
discharge from service.  The stabilization rating was to 
continue for a period of twelve months.  

A VA examination was conducted in March 1996.  It was noted 
that the veteran's hardware had been removed in 1995 and the 
veteran reported that he felt better since then.  The 
appellant reported that he was able to walk and jog a little.  
Sitting for one to one and a half hours produced some back 
discomfort, as did flexion or constant standing for more than 
20 minutes.  The examiner commented that if someone did not 
know about the veteran's condition, his gait would appear 
normal.  The examiner saw a pelvic tilt but he was not 
certain how the veteran compensated for this.  The examiner 
further noted that when asked to stand on the right lower 
extremity, the veteran's back was straight, but with a 
compensatory pelvic tilt, not really a scoliosis when 
standing on the left leg which the examiner thought of as 
possibly shorter.  The examiner noted that the appellant 
could tip toe, heel walk and squat.  Ankle and knee jerks 
were equal, and there was good hamstring and quadriceps motor 
function without muscle atrophy.  Lower extremity pinprick 
sensation was intact.  There was good position sense, and 
good dorsiflexion and plantar extension of both big toes.  
Femoral stretch test and Lasegue's were negative.  There was 
some lumbar paravertebral muscle atrophy appreciated on each 
side.  A well-healed, asymptomatic scar started at T12 going 
caudally and measured about 7 inches by 1/8 inch.  There was 
no evidence of muscle spasm.  

Range of motion studies revealed forward bending to more than 
90 degrees, backwards extension to 25 degrees, 25 degrees of 
flexion to the right, and 35 degrees of flexion to the left.  
The appellant could only flex to about 25 degrees to the 
right without pain.  There was 45 degrees of rotational 
movement bilaterally.  The examiner opined that the 
combination of the back surgery, pelvic fracture and heel 
fracture caused leg shortening.  From the umbilicus to the 
medial malleolus, the left leg measured 38 1/4, and the right 
measured 37 1/2.  From the anterior superior iliac spine, the 
left measured 36 1/2 on the left and 37 1/2 to 1/4 on the right.  
The examiner diagnosed residuals of a burst fracture of the 
lumbar spine, status post fusion and removal of the hardware 
in February 1995 with compensatory pelvic tilt, and history 
of left pelvic fracture with compensatory pelvic tilt, 
shortening of the left leg length and atrophy of the lumbar 
paravertebral muscles.  X-rays revealed a L4 vertebral 
deformity with very slight retrolisthesis, consistent with 
old fracture.  The x-rays also showed a posterior fusion and 
partially healed fracture of the left iliac bone.  

Neurological evaluation revealed 2+ deep tendon reflexes, and 
no pathological toe signs.  Pinprick test, position and 
vibratory sense were intact.  Motor power was 4 out of 4 in 
all flexors and extensors throughout.  Gait, station and 
Romberg were negative.  The examiner noted that bilateral 
cutaneous nerve neuropathy secondary to a L3-L4-L5 fusion 
laminectomy had resolved.  

By rating action of April 1996, a reduced rating of 30 
percent rating was proposed.  By rating action of July 1996, 
the 30 percent rating was assigned, effective October 1, 
1996.  

A VA examination was conducted in May 1997.  The veteran 
complained of mid low back pain and intermittent midline 
pain.  The pain increased after standing about 20 minutes or 
when sitting for 10 minutes.  It also increased when engaged 
in activities involving his arms, and when walking about two 
blocks.  The pain reportedly increased as the day went along.  
Lying down was okay.  He did not take pain medication, but 
stretched to relieve his pain.  He did not notice a change 
with the use of heat modalities.  Pain limited work because 
he had to sit while doing computer work and drafting.  He 
could no longer jog or enjoy cross-country running.  He could 
not jump and he felt that his legs would collapse if he did.  
He noted constant listing to the left and his physicians were 
not certain if it was due to a muscle spasm or bony 
abnormality.  

The examination of the low back revealed an 18 centimeter, 
healed, light-colored, vertical, nontender, surgical scar in 
the midline starting about the level of the lower ribs and 
extending caudaly.  There was no tenderness, abnormal 
curvature or dorsal hump.  There was some lumbosacral 
paraspinal tightness; a list to the left, and a very slight 
pelvic obliquity with standing, with the left side less than 
1 centimeter lower compared to the right side.  Range of 
motion study revealed forward flexion to 89 degrees with pain 
at end range; backward extension to 25 degrees with pain at 
end range; left lateral flexion to 15 degrees with pain at 
end range; right lateral flexion to 20 degrees with pain at 
end range; rotation to the left to 28 degrees; and rotation 
to the right to 22 degrees.  Straight leg raising was 
negative.  He could walk on heels and toes.  His gait was 
non-antalgic and was performed without the use of assistive 
devices.  He was able to squat and return to the upright 
position.  Pinprick sensation was decreased at the lateral 
thighs bilaterally, as well as slightly at the medial calf.  
Patellar reflexes were 2 on the right, and 1 on the left.  
Ankle reflexes were 2 bilaterally.  Lumbar X-rays were 
negative for recent fracture or spondylolisthesis.  They did 
show a healed compression of L4 immobilized without right and 
left lateral bone grafts and minimal levo scoliosis.  

The examiner diagnosed status post lumbar spine fusion 
secondary to L4 burst fracture and minimal levo scoliosis of 
the lumbar spine noted on x-ray.  The examiner commented that 
the etiology of the numbness and weakness was not entirely 
clear from the available information, and that the general 
remarks on the Form 21-2507 indicates femoral nerve 
neuropathy, but such a diagnosis could not be made on the 
available information.  As an example, the examiner pointed 
out that the hip adductor weakness would not solely be due to 
a femoral neuropathy, and that the pattern of numbness does 
not entirely fit a femoral neuropathy.  The examiner noted 
that there is a question of a plexus or root lesion.  Since 
the veteran indicated that an electromyography (EMG) was 
conducted after the accident, the examiner suggested that it 
be obtained in an effort to localize the lesion.  An absolute 
leg length discrepancy was not noted on examination.  

In a February 1998 letter, the veteran's physical therapist, 
Alec B. Helner reported that he first saw the veteran in 
September 1997.  The veteran reported a variety of moderate 
lumbo-pelvic pains and movement deficits.  Another therapist 
was consulted and concurred with the general assessment of 
moderate compensatory scoliosis.  The condition presented in 
standing as pelvic level at approximately 15 degrees right 
ilial elevation with the accompanying tonus asymmetries of 
extreme tonicity of the left lateral structures of glut 
medius and tensor fascia latae.  The left innominate 
presented an anterior tilt, and the right presented posterior 
and high with resultant hypertonicity of the quadratus 
lumborum.  Upon both forward bending and lateral flexion, the 
veteran demonstrated a great deal of shearing at the 
lumbodorsal hinge just superior to the fusion.  In standing 
this manifested as pronounced "P/A" shear in those 
segments.  The examiner found that an extremely short 
iliopsoas on the right contributed to the left lumbar 
rotation, and a positive Thomas test (20+) on that side.  A 
right leg glut medius gait was present on stance phase of 
walking.  An orthotic was procured to correct the left length 
discrepancy from the left calcaneal and rami fractures, and 
the pronation of the left foot.  It was noted that this, in 
concert with the myofascial release of the left iliotibial 
structures, restored to a great degree pelvic balance and 
symmetrical load bearing.  Asymmetrical stretching and 
strengthening also served to restore balance.  It was further 
indicated that therapeutic exercise to increase strength of 
the superior abdominal attachments as well as strength of the 
serratus anterior restored some thoracic flexion thus 
reducing vertebral shearing lumbo-dorsally.  The therapist 
took notice of the veteran's extreme diligence and 
motivation, which has allowed them to proceed at an 
accelerated rate.  The home care program continued in 
difficulty and complexity as his deficits diminished.  

A VA examination was conducted in February 1998.  The 
examiner noted that the veteran provided the report from his 
therapist, Alec B. Helner.  The veteran complained of some 
weakness and left leg weakness in his proximal hips and 
quadriceps region bilaterally.  There was no sensory 
impairment.  The veteran also complained of chronically 
listing to the left due to scoliosis.  He experienced 
moderate back pain on a daily basis.  He did not take 
medication, but indicated that it was due to his wishes to 
avoid pills and rely on physical therapy.  Typically, the 
pain was localized to the left side of the lumbar region with 
associated stiffness and local discomfort.  It was noted that 
the veteran works in the field of architecture.  

On examination, the examiner observed a 28-centimeter, 
hypopigmented depressed scar extending from the lower 
thoracic spine to the lumbosacral region.  The examiner 
noticed a complete loss of lordotic curvature in that region 
as well as 15 degrees of levoscoliosis.  The range of lumbar 
spine motion was diminished with anterior flexion to 68 
degrees, posterior extension to 6 degrees, right lateral 
flexion to 16 degrees, left lateral flexion to 10 degrees, 
right lateral rotation to 20 degrees, and left lateral 
rotation to 18 degrees.  The examiner noticed an irregular 
posture tending to tilt over to the left side associated with 
his scoliosis.  Evaluation of the extremities revealed thigh 
circumference of 42 centimeters on the left and 43 
centimeters on the right with minimal left-sided quadriceps 
atrophy.  No other left lower extremity atrophy was found.  
Deep tendon reflexes were 2+ and symmetric at lower 
extremities at knees and ankles.  Babinski's were absent.  On 
gross assessment, flexor strength at the hips and extensor 
strength at the knees were 5/5.  The examiner did not find 
any sensory deficits.  

The examiner diagnosed status post lumbar spine compression 
fracture, status post lumbar spine fusion with chronic 
scoliosis, and lumbosacral pain.  The examiner also 
determined that the back condition is the direct and 
proximate cause of the left quadriceps muscle weakness 
manifested by mild atrophy.  The examiner commented that 
prolonged standing leads to a twenty-five percent 
diminishment of excursion, strength, speed, coordination and 
endurance.  The veteran refused x-rays as he had x-rays taken 
at another facility and expressed a preference to have them 
sent to avoid additional radiation.  

In April 1999, the veteran appeared and testified before the 
undersigned at the RO.  The veteran testified that he saw a 
physical therapist once a month.  He reported experiencing 
listing to the left with prolonged sitting or standing.  This 
caused him to shift to the right to center his body, and was 
painful.  The appellant believed that his pain was due to 
fatigue and the combination of his disabilities.  He 
reportedly spent a lot of his time compensating.  He rated 
his pain or fatigue as a minimal of 2 or 3 on a scale of 1 to 
10 with 10 being the worse, but he offered that the pain 
increased after sitting for a period, or after jogging a mile 
or less.  The appellant stated that he worked for an 
architectural firm which required a lot of sitting and 
working at a computer and drafting table.  He also needed to 
walk around sites.  The appellant reported that if he 
exercised his muscles became fatigued and would remain so for 
the rest of the day.  He stated that there was a limited 
range of motion due to the fusion as well as three vertebrae 
growing apart and twisting.  He offered that he could walk 
about three quarters of a mile before pain or fatigue 
started.  Standing for about 10 to 15 minutes caused fatigue 
and pain because he had to arch his back trying to hold 
himself up.  Driving was not difficult because he was able to 
manage adjusting the seat to balance his body, and he tried 
to do likewise with his office chair.  Negotiating stairs was 
not a problem unless he encountered a tread width he did not 
anticipate which caused an unexpected jump.  He reported 
having muscle spasms during heightened exertion.  He also 
experienced pain which started in the hip area and radiated 
down the back of his leg.  He did not need to wear a back 
brace.  Finally, he stated that he missed about one day a 
month from work due to his disability.  

In October 1999, the RO requested that the veteran authorize 
the release of information from Mr. Helner.  No response was 
received.

Legal Analysis

VA has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement and the Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  When the appellant 
testified before the Board in April 1999, he and his 
representative were given notice of the evidence necessary to 
substantiate the claim.  The duty to suggest evidence was met 
at the time of the hearing pursuant to 38 C.F.R. § 3.103 
(2000).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  In this regard, it is noted that 
pursuant to the Board's remand of June 1999, the RO requested 
pertinent information from the veteran in order to secure 
records from the veteran's therapist, Alec B. Helner.  
However, a review of the record shows that the veteran has 
not responded to the October 1999 development letter.  
Therefore, those records are not associated with the claims 
folder.  The service medical records are associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  It 
has not been indicated that Social Security Administration 
records and vocational rehabilitation records need to be 
obtained.  VA examinations were conducted, and copies of the 
reports are associated with the file.  In April 1999, the 
veteran appeared and testified before the undersigned at the 
RO, and a copy of the transcript is associated with the 
claims folder. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

With regard to the rating of an orthopedic disability in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  DeLuca development has been conducted 
in this case.

Service connection is currently in effect for post-operative 
residuals of a lumbar fusion due to an L4 burst fracture with 
bilateral quadriceps weakness, femoral neuropathy, and 
compensatory scoliosis, rated 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285-5292.  
Diagnostic Code 5285 contemplates residuals of vertebra 
fracture.  A 100 percent rating is assigned for vertebra 
fracture residuals with cord involvement, bedridden, or 
requiring long leg braces, and provides for consideration of 
special monthly compensation.  With lesser involvement, the 
rating is based on limitation of motion, nerve paralysis.  A 
60 percent rating is assigned for vertebra fracture residuals 
without cord involvement, but with abnormal mobility 
requiring neck brace (jury mast).  Diagnostic Code 5285 
provides that in other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for a demonstrable vertebral deformity. 

Diagnostic Code 5292 contemplates limitation of lumbar spine 
motion.  A 20 percent rating is assigned for moderate 
limitation of motion and a maximum rating of 40 percent is 
assigned for severe limitation of motion.  

Currently, the veteran's lumbar limitation of motion is rated 
as moderate, with an additional 10 percent rating for a 
vertebral deformity. 

In this case, the evidence does not demonstrate that the 
veteran uses neck or long leg braces as required for a 60 or 
100 percent rating under Diagnostic Code 5285.  Other than 
the recovery period after the initial injury, it has not been 
demonstrated that the veteran is bedridden, which is required 
for a 100 percent rating.  Here, it can be argued that there 
is abnormal mobility given the particular problems with the 
listing to the left side and limitation of motion, but as 
noted, the veteran does not use devices or braces which is 
also required for a 60 percent.  Since the disability is 
productive of limited lumbar motion and the veteran reported 
problems with muscle spasm on extreme exertion, and there the 
clinical findings of record show a deformity, the limited 
motion will be rated and the 10 percent rating will be added 
for the deformity. 

A review of the evidence indicates that the limitation of 
motion is slightly more than moderate, even when factoring in 
considerations set forth by the Court in DeLuca.  When 
comparing the findings reported on the March 1996, May 1997 
and February 1998 examinations, there is a noticeable 
decrease in the range of lumbar spine motion.  For instance, 
backward extension was to 25 degrees in March 1996 but was 
only 6 degrees in February 1998.  Also, although the 
difference in the ranges of motion were not that noticeable 
between the March 1996 and May 1997 examinations, in May 1997 
the examiner did indicate that pain was demonstrated on each 
of those movements.  Overall, the limitation of motion 
demonstrated is slightly more than moderate, which raises a 
question as to which rating should be applied.  38 C.F.R. 
§ 4.7.  Therefore, resolving reasonable doubt in the 
veteran's favor, the rating for severe limitation of motion 
is appropriate in this instance, and a higher rating is 
warranted. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5285-5292, do not provide a basis to assign an evaluation 
higher than the 50 percent rating assigned by this decision.  
(That is, 40 percent for limitation of lumbar motion under 
Diagnostic Code 5292, and 10 percent for the demonstrable 
deformity under Code 5285.)

In this case, Diagnostic Codes 5286 (ankylosis of the spine) 
and 5289 (ankylosis of the lumbar spine), essentially 
contemplate limitation of motion.  As discussed above, the 
veteran's disability is productive of limited spine motion, 
and the evidence shows that the veteran underwent lumbar 
fusion.  Although the limitation is severe, in part due to 
pain, it is not comparable to ankylosis (i.e. fixation) of 
the spine at a favorable angle which is required to assign a 
60 percent rating under Diagnostic Code 5286.  The same 
reasoning applies with regard to the finding that the 
disorder is not comparable to ankylosis of the lumbar spine 
at an unfavorable angle, required for a 50 percent rating 
under Diagnostic Code 5289.  Therefore, those Diagnostic 
Codes will not be applied in this instance.  

In this case, the VA neurological evaluation in March 1996 
indicated that the veteran's femoral neuropathy had resolved, 
and sensory deficits were not found on examination in 
February 1998.  Given this, it does not appear that the 
disability picture meets the criteria for a 60 percent rating 
under Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  Therefore, Diagnostic Code 5293 will not be applied 
in this case. 



ORDER

Entitlement to a 50 percent rating for post-operative 
residuals of a lumbar fusion due to an L4 burst fracture with 
bilateral quadriceps weakness, femoral neuropathy, and 
compensatory scoliosis, has been established, and the appeal 
is subject to regulations applicable to the payment of 
monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

